Case 8:21-cv-00338-CJC-ADS Document 27 Filed 05/24/21 Page 1 of 9 Page ID #:165



   1 BENJAMIN SADUN (287533)
   2 benjamin.sadun@dechert.com
     DECHERT LLP
   3 US Bank Tower, 633 West 5th Street,
   4 Suite 4900
     Los Angeles, CA 90071-2013
   5 Phone: (213) 808-5721; Fax: (213) 808-5760
   6
     KATHLEEN N. MASSEY (pro hac vice forthcoming)
   7 kathleen.massey@dechert.com
   8 MARK S. CHEFFO (pro hac vice forthcoming)
     mark.cheffo@dechert.com
   9 DECHERT LLP
  10 Three Bryant Park
     1095 Avenue of the Americas
  11 New York, NY 10036
  12 Phone: (212) 698-3500; Fax: (212) 698 3599
  13 Attorneys for Defendant
  14
                         UNITED STATES DISTRICT COURT
  15                    CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION
  16
  17 JANE DOE on behalf of herself and all      CASE NO. 8:21-CV-00338-CJC-ADS
     other similarly situated,
  18              Plaintiffs,                   Assigned to Hon. Cormac J. Carney
                                                Courtroom:       9B
  19
            v.
  20                                           DEFENDANT MINDGEEK USA
     MINDGEEK USA INCORPORATED,                INC.’S OPPOSITION TO MOTION
  21 MINDGEEK S.A.R.L., MG
                                               TO APPOINT INTERIM LEAD
  22 FREESITES, LTD (D/B/A                     CLASS COUNSEL PURSUANT TO
     PORNHUB), MG FREESITES II, LTD,           FED. R. CIV. P. 23(g)
  23 MG CONTENT RT LIMITED, AND
  24 9219- 1568 QUEBEC, INC. (D/B/A            Hearing Date: June 14, 2021, 1:30 P.M.
     MINDGEEK),
  25              Defendants.
  26
  27
  28
                                                                  CASE NO. 8:21-CV-00338
                    OPPOSITION TO MOTION TO APPOINT LEAD CLASS COUNSEL
Case 8:21-cv-00338-CJC-ADS Document 27 Filed 05/24/21 Page 2 of 9 Page ID #:166



   1                                    INTRODUCTION
   2          Plaintiff’s putative class action complaint was filed on February 19, 2021. [Dkt.
   3 1.] By agreement of counsel, the responsive pleading deadline for Defendants,
   4 including MindGeek USA Incorporated, was extended to June 30, 2021. [Dkt. 21].
   5 Accordingly, no motion to dismiss or answer to Plaintiff’s complaint has yet been
   6 filed.
   7          Despite the early procedural posture of this case, and the lack of any competing
   8 putative class action pending in the Central District of California, Plaintiff has moved
   9 the Court to appoint her counsel, Susman Godfrey LLP (“Susman Godfrey”), as
  10 interim lead class counsel. The Motion should be denied. Courts should only appoint
  11 interim lead class counsel when such appointment is “necessary to protect the interests
  12 of the putative class.” Fed. R. Civ. P. 23, advisory committee’s notes. Typically, this
  13 requires the party requesting the appointment to show, as a threshold requirement,
  14 that there are multiple competing cases pending in the same judicial district. This
  15 requirement in not met here because this case involves a single plaintiff represented
  16 by a single firm, without any factually similar—let alone consolidated—actions
  17 pending against Defendant either before the Court or within the jurisdiction. Nor has
  18 Plaintiff identified any other unique factors demonstrating that designation of interim
  19 lead class counsel is appropriate. Plaintiff’s request offers no improvement over the
  20 status quo and accordingly she has failed to meet her burden of demonstrating that
  21 the appointment of interim lead lass counsel is necessary to protect the interests of the
  22 putative class. The Court should deny the motion.
  23                                   LEGAL STANDARD
  24          Rule 23(g)(2)(A) provides that “[t]he court may designate interim counsel to
  25 act on behalf of the putative class before determining whether to certify the action as
  26 a class action.” “The appointment of interim class counsel is discretionary by the
  27 Court and is particularly suited to complex actions.” Parrish v. Nat’l Football League
  28 Players Inc., 2007 WL 1624601, at *9 (N.D. Cal. June 4, 2007) (citing MANUAL FOR
                                                 1                   CASE NO. 8:21-CV-00338
                       OPPOSITION TO MOTION TO APPOINT LEAD CLASS COUNSEL
Case 8:21-cv-00338-CJC-ADS Document 27 Filed 05/24/21 Page 3 of 9 Page ID #:167



   1 COMPLEX LITIGATION (FOURTH) § 21.11 (Fed. Jud. Center 2004)). Appointment of
   2 interim counsel during the pre-certification period is limited to cases where it is
   3 “necessary to protect the interests of the putative class.” Fed. R. Civ. P. 23, advisory
   4 committee’s notes (emphasis added); see also Parkinson v. Hyundai Motor Am., 2006
   5 WL 2289801 at *2 (C.D. Cal. Aug. 7, 2006). Movant has the burden of demonstrating
   6 such an appointment is appropriate in this case, see In re Ingram Barge Co., 2006 WL
   7 8446842, *5 (E.D. La. Dec. 14, 2006), because “[i]n the usual case, the lawyer who
   8 filed the putative class action may handle all pre-certification matters without any
   9 formal appointment.” Eashoo v. Iovate Health Scis. U.S.A., Inc., 2015 WL 12696036,
  10 at *4 (C.D. Cal. May 26, 2015). “In some cases, however, there may be rivalry or
  11 uncertainty that makes formal designation of interim counsel appropriate.” Id.
  12 (quoting Fed. R. Civ. P. 23, advisory committee’s notes).
  13         Given that, “[o]rdinarily, such work is handled by the lawyer who filed the
  14 action,” the circumstances under which interim class counsel is necessary prior to
  15 certification are few. Id. The Manual for Complex Litigation, on which Plaintiff
  16 relies, instructs that interim counsel is appropriate where “there are a number of
  17 overlapping, duplicative, or competing suits pending in other courts, and some or all
  18 of those suits may be consolidated,” leading to a situation in which “a number of
  19 lawyers may compete for class counsel appointment.” § 21.11 at 246. Under such
  20 circumstances, “designation of interim counsel clarifies responsibility for protecting
  21 the interests of the class.” Id. By contrast, “[i]f the lawyer who filed the suit is likely
  22 to be the only lawyer seeking appointment as class counsel, appointing interim class
  23 counsel may be unnecessary.” Id.; see also Fed. R. Civ. P. 23, advisory committee’s
  24 notes (“Failure to make the formal designation does not prevent the attorney who filed
  25 the action from proceeding in it. Whether or not formally designated interim counsel,
  26 an attorney who acts on behalf of the class before certification must act in the best
  27 interests of the class as a whole.”).
  28
                                                  2                 CASE NO. 8:21-CV-00338
                      OPPOSITION TO MOTION TO APPOINT LEAD CLASS COUNSEL
Case 8:21-cv-00338-CJC-ADS Document 27 Filed 05/24/21 Page 4 of 9 Page ID #:168



   1                                               ARGUMENT
   2             Plaintiff has failed to establish that the appointment of interim lead class
   3 counsel is appropriate at this time. To the contrary, appointing interim lead class
   4 counsel is unnecessary where, as here, a single firm represents the sole plaintiff before
   5 the Court. Courts within the Ninth Circuit and elsewhere have recognized that “those
   6 cases in which interim counsel is appointed are typically those in which a large
   7 number of putative class actions have been consolidated or are otherwise pending
   8 before a single court.” White v. TransUnion, LLC, 239 F.R.D. 681, 683 (C.D. Cal.
   9 2006) (collecting cases). Among the indicators that interim counsel may be necessary
  10 are “multiple complaints,” including plaintiffs represented by “a gaggle of law firms
  11 jockeying to be appointed class counsel” while “consolidation with other actions is
  12 on the horizon.” Parrish, 2007 WL 1624601 at *9. The Court is therefore required
  13 to step in when there is evidence of “apparent interference or rivalry from any other
  14 counsel,” to the detriment of the putative class. In re Issuer Plaintiff Initial Pub.
  15 Offering Antitrust Litig., 234 F.R.D. 67, 70 (S.D.N.Y. 2006).
  16             No other similar case or proposed class action is currently pending against
  17 Defendant before this Court or within the Central District of California.1 “[B]oth the
  18 commentary to Rule 23 and the Manual for Complex Litigation (Fourth) indicate that
  19 appointment of interim counsel is not appropriate where, as here, a single law firm
  20 has brought a class action and seeks appointment as class counsel.” Donaldson v.
  21 Pharmacia Pension Plan, 2006 WL 1308582, *1 (S.D. Ill. May 10, 2006). In such
  22 circumstances, “appointment of lead counsel is premature before other counsel file
  23 cases on behalf of other clients,” because “[n]o competition exists among counsel that
  24 requires refereeing by the Court.” Italian Colors Rest. v. Am. Express Co., 2003 WL
  25 22682482, at *7 (N.D. Cal. Nov. 10, 2003); see also Wang v. OCZ Tech. Grp., Inc.,
  26 2011 WL 13156817, *2 (N.D. Cal. June 29, 2011) (“Although other related cases
  27
       1
           Plaintiff notes the suit Susman Godfrey has filed against Reddit, Inc., Doe v. Reddit, Inc., No.
  28 8:21-cv-00768 (C.D. Cal. Apr. 22, 2021); however, MindGeek is not a party to that action.
                                                  3                           CASE NO. 8:21-CV-00338
                           OPPOSITION TO MOTION TO APPOINT LEAD CLASS COUNSEL
Case 8:21-cv-00338-CJC-ADS Document 27 Filed 05/24/21 Page 5 of 9 Page ID #:169



   1 might be consolidated with this case in the future, at this time, the responsibility for
   2 protecting the interests of the class in this court is clear.”).
   3         Plaintiff spends the bulk of her brief arguing that Susman Godfrey is qualified
   4 to serve as interim lead counsel. Defendant takes no position on that at this time, but
   5 reserve its right to challenge counsel’s qualifications at another time.            Such
   6 qualifications, however, are irrelevant. Where a case involves a single plaintiff and a
   7 putative class, represented by a single firm, this Court has found “arguments regarding
   8 the amount of work [plaintiff’s] counsel has completed, their knowledge and
   9 experience, and their overall adequacy miss the mark.” Eashoo, 2015 WL 12696036
  10 at *10. While Plaintiff points to her counsel’s prior work, she has not “provided any
  11 concrete examples of circumstances in this case under which a designated interim
  12 counsel would be advantageous for the putative class.” Carrier v. Am. Bankers Life
  13 Assur. Co. of Fla., 2006 WL 2990465, at *1 (D.N.H. Oct. 19, 2006).
  14         Plaintiff asserts generally that the “case would benefit from the handling of a
  15 single firm that can set the tasks, coordinate strategy internally, and work aggressively
  16 to address the needs of potential class members.” [Dkt. 23-1 at PageID# 123].
  17 However, “[s]uch a general statement is insufficient to establish need to appoint
  18 interim counsel where there are no conflicting claims pending in the same district.”
  19 Womack v. Nissan N. Am., Inc., 2007 WL 9724942, at *2 (E.D. Tex. Sept. 18, 2007);
  20 see also Dudenhoefer v. Fifth Third Bancorp, 2009 WL 10678975, at *2 (S.D. Ohio
  21 Mar. 25, 2009) (“While Plaintiffs accurately claim that [Counsel] are all experienced
  22 in class action litigation, armed with the resources to handle this potential class action
  23 suit, and versed in the nuances of this particular case, Plaintiffs fail to allege any
  24 particular need in this case for the appointment of interim co-lead counsel.”).
  25         The only potentially overlapping case identified by Plaintiff is Jane Doe #1 &
  26 Jane Doe #2 v. MG Freesites, LTD, No. 7:21-cv-002200-LSC (N.D. Ala. Feb. 11,
  27 2021). That case, pending in the federal court for the Northern District of Alabama,
  28 was filed the same month as the instant case and is poised in an almost identical
                                                  4                 CASE NO. 8:21-CV-00338
                      OPPOSITION TO MOTION TO APPOINT LEAD CLASS COUNSEL
Case 8:21-cv-00338-CJC-ADS Document 27 Filed 05/24/21 Page 6 of 9 Page ID #:170



   1 procedural posture.2 Although Plaintiff claims that appointment is necessary to
   2 “avoid[] the potential of conflicting actions by counsel in other actions,” [Dkt. 23-1
   3 at PageID# 121], Plaintiff has not demonstrated that any conflict exists or is imminent.
   4 And even where “similar” cases are pending in a separate court, “those proceedings
   5 are irrelevant for the purpose of deciding this motion, since there has been no request
   6 for coordination or consolidation of the two cases at this time.” Womack, 2007 WL
   7 9724942, at *2 (denying motion to appoint interim class counsel without prejudice).
   8            In support of her request, Plaintiff proffers examples from significantly more
   9 complex actions at later stages in the litigation cycle, several of which have already
  10 been distinguished under similar circumstances. See Eashoo, 2015 WL 12696036 at
  11 *10 n.7 (distinguishing cases). In Eashoo, plaintiff’s counsel filed a motion in the
  12 Central District of California seeking appointment as interim counsel of a putative
  13 nationwide class after a plaintiff in a similar action in the District of Colorado moved
  14 to intervene. Id. at *2. Noting that the “putative class action was only recently filed,
  15 and no other competing or duplicative cases are presently before the Court,” it held
  16 that the motion was premature. Id. at *10. In particular, the court noted that
  17 “[a]though Intervenor has filed an overlapping case,” that “putative class action is an
  18 entirely separate matter.” Id. As a result, there was “no risk of competition or rivalry
  19 between Plaintiff and Intervenor’s respective counsel.” Id.; see also Dudenhoefer,
  20 2009 WL 10678975, at *2 (“While this Court recognizes that two cases have been
  21 consolidated into this one action, this is not a situation where a large number of
  22 putative class actions have been consolidated.”)
  23            The Eashoo court considered—and distinguished—a number of cases that
  24 Plaintiff also relies upon, including In re Air Cargo Shipping Servs. Antitrust Litig.,
  25 240 F.R.D. 56 (E.D.N.Y. 2006), and Parkinson v. Hyundai Motor Am., 2006 WL
  26 2289801 (C.D. Cal. Aug. 7, 2006). 2015 WL 12696036 at *10 n.7. The court
  27
       2
           Defendant’s responsive pleadings are due on the same date, June 30, 2021, in both this case and
  28 the Alabama matter.
                                                        5               CASE NO. 8:21-CV-00338
                          OPPOSITION TO MOTION TO APPOINT LEAD CLASS COUNSEL
Case 8:21-cv-00338-CJC-ADS Document 27 Filed 05/24/21 Page 7 of 9 Page ID #:171



   1 recognized that those cases, unlike the one at bar, “involve[d] interim class counsel
   2 appointments where multiple cases were consolidated, or where the circumstances
   3 otherwise suggested that appointment was necessary to protect the class’s interests.”
   4 Id. Parkinson, for example, involved five putative class actions consolidated in front
   5 of one court, with multiple factions vying to take lead. 2006 WL 2289801 at *1-2.
   6 Likewise, In re Air Cargo involved four competing motions to appoint interim lead
   7 counsel in a consolidated action before a single court. 240 F.R.D. at 57.
   8         Plaintiff’s other authorities are readily distinguishable and fully supportive of
   9 Defendant’s position. [Dkt. 23-1 at PageID# 122]. In Fan v. PHL Variable Life
  10 Insurance Co., two separate class actions against the same defendant making
  11 substantially similar allegations had been filed in the Southern District of New York.
  12 2019 WL 10948633, at *1 (S.D.N.Y. May 29, 2019). The Court consolidated the two
  13 actions and was faced with competing requests from both plaintiffs’ firms to be named
  14 as interim class counsel. Id. Because the two cases were consolidated, the Court
  15 determined that interim class counsel was necessary to “clarify responsibility for
  16 protecting the interests of the class during precertification activities.” Id. at *3
  17 (internal citation and quotation omitted). No such conflict exists here where there is
  18 only one case against Defendant in this jurisdiction and no firm other than Susman
  19 Godfrey purports to represent the putative class here.
  20         Similarly, in Bernstein v. Cengage Learning, Inc., two additional actions were
  21 pending against the same defendant in the same judicial district at the time the motion
  22 for appointment as interim lead counsel was made. 2019 WL 6324276, at *2 n.1
  23 (S.D.N.Y. Nov. 26, 2019). While those actions were voluntarily dismissed by the
  24 time the court ruled on the motion, the court found that “the recent existence of those
  25 other cases asserting similar claims with other plaintiffs . . . shows that the possibility
  26 of more such cases is not foreclosed.” Id. at *2. By contrast, here there is no evidence
  27 that any additional filings in the Central District of California are imminent and, in
  28
                                                  6                 CASE NO. 8:21-CV-00338
                      OPPOSITION TO MOTION TO APPOINT LEAD CLASS COUNSEL
Case 8:21-cv-00338-CJC-ADS Document 27 Filed 05/24/21 Page 8 of 9 Page ID #:172



   1 any event, should such cases be filed in the future, the Court would be better
   2 positioned to evaluate whether interim lead class counsel is appropriate at that time.
   3        Plaintiff’s request offers no improvement over the status quo and accordingly
   4 she has failed to “demonstrate that appointment of interim counsel ‘is necessary to
   5 protect the interests of the putative class.’” Eashoo, 2015 WL 12696036 at *10
   6 (quoting Fed. R. Civ. P. 23, advisory committee's notes). “Simply put, Plaintiff's
   7 counsel may perform all pre-certification work without formal appointment. And if
   8 the circumstances change such that designation of interim counsel becomes necessary
   9 to protect the putative class members’ interests, the Court” can “consider a renewed
  10 request.” Id. at *11. So, too, here.
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               7                   CASE NO. 8:21-CV-00338
                     OPPOSITION TO MOTION TO APPOINT LEAD CLASS COUNSEL
Case 8:21-cv-00338-CJC-ADS Document 27 Filed 05/24/21 Page 9 of 9 Page ID #:173



   1                                    CONCLUSION
   2        Plaintiff’s counsel’s request to be named interim lead counsel at this early stage
   3 of the litigation is unwarranted and, at best, premature and unnecessary. It should be
   4 denied.
   5
   6 DATED: MAY 24, 2021                     RESPECTFULLY SUBMITTED,
   7
   8                                            /s/ Benjamin Sadun
   9                                         BENJAMIN SADUN (287533)
                                             benjamin.sadun@dechert.com
  10                                         DECHERT LLP
  11                                         US Bank Tower, 633 West 5th Street,
                                             Suite 4900
  12                                         Los Angeles, CA 90071-2013
  13                                         Phone: (213) 808-5721; Fax: (213) 808-5760

  14                                         KATHLEEN N. MASSEY (pro hac vice
  15                                         forthcoming)
                                             kathleen.massey@dechert.com
  16                                         MARK S. CHEFFO (pro hac vice
  17                                         forthcoming)
                                             mark.cheffo@dechert.com
  18                                         DECHERT LLP
  19                                         Three Bryant Park
                                             1095 Avenue of the Americas
  20                                         New York, NY 10036
  21                                         Phone: (212) 698-3500; Fax: (212) 698 3599
                                             Attorneys for Defendant MindGeek USA
  22                                         Incorporated
  23
  24
  25
  26
  27
  28
                                                8                  CASE NO. 8:21-CV-00338
                     OPPOSITION TO MOTION TO APPOINT LEAD CLASS COUNSEL
